Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 1 of 26 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA


CITYMOMS, INC., a Delaware corporation,                   Case Number 1:19-cv-4377

                      Plaintiff,
               v.                                         COMPLAINT

THECITYMOMS GREATER INDIANAPOLIS                          JURY TRIAL DEMANDED
LLC, an Indiana Limited Liability Company,

                      Defendant.


       Plaintiff CityMoms, Inc. ("Plaintiff"), for its Complaint against defendant TheCityMoms

Greater Indianapolis LLC ("Defendant"), by counsel, alleges on knowledge as to its own actions,

and otherwise plaintiff is informed and believes and thereon alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is an action under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

 2202, seeking a declaratory judgment that uses of the term “CityMoms” by Plaintiff (including

 any of Plaintiff’s predecessors-in interest) have not infringed any alleged rights of Defendant

 (including any of Defendant’s predecessors-in interest) in the term “theCityMoms”, and that

 Defendant’s trademark registration no. 4,588,132 for theCityMoms is unenforceable, invalid,

 and should be cancelled. This action arises from Defendant’s repeated demands that Plaintiff

 cease and desist doing business using the term CityMoms or face legal consequences.

        2.      Plaintiff’s primary position is that there is not a likelihood of confusion

 between the parties’ respective uses of their respective terms. However, to the extent

 Defendant is correct that there is a likelihood of confusion, then Defendant is infringing

 Plaintiff’s rights, because Plaintiff’s use, distinctiveness and priority rights predate

 Defendant’s priority rights. Accordingly, this action arises in the alternative for infringement



                                                1
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 2 of 26 PageID #: 2




 of Plaintiff's prior trademark rights in the term CityMoms and for unfair competition and false

 designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and for

 substantial and related claims of trademark infringement and unfair competition under the

 statutory and common laws of the several states including the States of California and Indiana,

 all arising from the Defendant's unauthorized use of the term theCityMoms in connection with

 the marketing, advertising, promotion, offering for sale, and sale of Defendant's services as

 described on Defendant’s website at http://thecitymoms.org/ and elsewhere.

        3.      This is also an action for tortious interference with a business relationship, and for

 interference with prospective advantage, under the statutory and common laws of at least the

 States of California or Indiana or both, arising from Defendant’s malicious and unjustified

 allegations of infringement and threats of legal action against Plaintiff that are purposefully

 timed to interfere with, and are interfering with, Plaintiff’s ongoing efforts to sell its

 CityMoms app business to a third-party.

                                         THE PARTIES

       4.      Defendant TheCityMoms Greater Indianapolis LLC is a limited liability company

organized and existing under the laws of the State of Indiana, with a principal place of business

listed as a residence at 7740 Dean Road, Indianapolis, Indiana 46240, and doing business online

at http://thecitymoms.org/.

       5.      On the “About Us” page of Defendant’s website, Defendant states in part:

       Momma, we see you. A woman trying to juggle it all. In the hustle of
       motherhood, life, career – and all the other things you manage! – you’re left
       wondering who you even are anymore. You feel forgotten and isolated. You feel
       like maybe you missed something – all the other moms seem to have it together.
       You’ve put yourself on the back burner over and over. But now you’re ready to
       leave the guilt from spending energy and effort on you behind, and finally invest
       in yourself. Enter theCityMoms.

       What is theCityMoms?
                                                  2
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 3 of 26 PageID #: 3




        theCityMoms is a sisterhood for the modern mom. We serve women searching for
        a loving, open community of others, ready to rewrite the story of motherhood. We
        foster real connections and relationships. We break moms free from the isolation
        and burnout of parenting. We are a collective that believes we are more than just
        moms. Tune in to our channels for daily information or dial it up with an official
        CityMoms membership.

        6.      Plaintiff CityMoms, Inc. is a corporation organized and existing under the laws of

the State of Delaware, previously named GroupBuy, Inc., and is doing business online.

        7.      One of Plaintiff’s several offerings is a unique and proprietary mobile app and

business-to-business software system called CityMoms that helps local businesses book unused

spots in their kids’ activities programs and family events. In contrast to Defendant’s business,

Plaintiff’s CityMoms app is not a blog, mom community, nor events company. Rather, Plaintiff’s

CityMoms app is a mobile platform and software service downloadable from the Apple Store

that contracts specifically with local businesses, to re-sell their inventory to parents seeking to

book kids’ activities at insider prices.

                                  JURISDICTION AND VENUE

        8.      This court has original jurisdiction over the subject matter of this action pursuant

to Section 39 of the Lanham Act, 15 U.S.C. § 1121, pursuant to 28 U.S.C. §§ 1331, 1332(a),

1338(a) and (b), 2201, and 2202, and pursuant to the principles of supplemental jurisdiction

under 28 U.S.C. § 1367, because the state law claims form part of the same case or controversy.

        9.      Personal jurisdiction over Defendant is proper in this District because Defendant

is a limited liability company organized and existing under the laws of the State of Indiana, and

plaintiff is informed and believes and thereon alleges that Defendant’s principal place of

business is located in this judicial district in Marion County, Indiana.

        10.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) and (d).

        11.     An actual case or controversy exists between the parties. Defendant has

                                                  3
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 4 of 26 PageID #: 4




repeatedly threatened to take action against Plaintiff, has asserted that Plaintiff is engaging in

acts of trademark infringement and unfair competition, and has demanded that Plaintiff

immediately cease and desist from providing its CityMoms app or using the CityMoms name.

Defendant’s allegations are interfering with Plaintiff’s business, including Plaintiff’s sale of its

CityMoms app business to a third party.

                                 GENERAL ALLEGATIONS

       12.     Beginning at least as early as 2012, Plaintiff created and launched its “Moms”

services, first with SoCal Moms and shortly thereafter adding CityMoms. These services have

been described as a mobile discovery engine for parents simplifying the daily task of finding and

booking activities, and providing on-demand access to a curated list of local happenings and

exclusive opportunities to sample new products, services and programs. Plaintiff has also used

the following logo with its “CityMoms” app:




       13.     Sometime later, on January 2, 2014, an Indiana limited liability company

identified as THE CITY MOMS filed an “in-use” application with the USPTO to federally

register as a trademark the term “theCityMoms” in standard character form for the following

goods and services in International Class 041: “Educational and entertainment services, namely,

providing motivational and educational speakers; Organizing, arranging, and conducting

playdates, mom-only evenings, open play times, shopping parties, fitness classes, volunteering

and cultural events” (application serial number 86156171, herein “the ‘171 Application”).

       14.     As part of the ‘171 Application, persons identified as Melissa Kondritz and


                                                 4
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 5 of 26 PageID #: 5




Jeanine Bobenmoyer, on behalf of THE CITY MOMS, submitted the following statement under

penalty of perjury: “the mark was first used by the applicant or the applicant's related company

or licensee predecessor in interest at least as early as [March 1, 2013], and first used in

commerce at least as early as [March 1, 2013], and is now in use in such commerce” in

connection with all of the following services: “Educational and entertainment services, namely,

providing motivational and educational speakers; Organizing, arranging, and conducting

playdates, mom-only evenings, open play times, shopping parties, fitness classes, volunteering

and cultural events.”

       15.     However, plaintiff is informed and thereon believes, that the website Defendant

now uses for its theCityMoms business, http://thecitymoms.org/, was not registered as a domain

name until March 8, 2013, and thus could not have existed on March 1, 2013, or any other time

prior to March 8, 2013.

       16.     The specimen of use submitted with the ‘171 Application purports to be

screenshots from the website www.indywithkids.com. But the Internet archiving service

WayBack Machine (web.archive.org) took a snapshot of that website on March 7, 2013, and no

evidence of theCityMoms mark appears on that snapshot.

       17.     Accordingly, Plaintiff is informed and thereon believes and thus, alleges that the

January 2, 2014 statements in the ‘171 Application by Melissa Kondritz and Jeanine

Bobenmoyer, under penalty of perjury, that: “the mark was first used by the applicant or the

applicant's related company or licensee predecessor in interest at least as early as [March 1,

2013], and first used in commerce at least as early as [March 1, 2013],” in connection with all of

the following services: “Educational and entertainment services, namely, providing motivational

and educational speakers; Organizing, arranging, and conducting playdates, mom-only evenings,


                                                5
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 6 of 26 PageID #: 6




open play times, shopping parties, fitness classes, volunteering and cultural events” were

knowingly false, and that any use by Defendant of its alleged mark does not extend back to

March 1, 2013.

       18.     As of August, 2014, the date of Defendant’s first extant blog post on Defendant’s

website, Defendant described its business as follows:

       About theCityMoms: Established in March 2013, theCityMoms is a support
       network for mothers in Indianapolis and surrounding communities. They host up
       to 15 events each week for moms to connect. Events include, play groups, family
       outings, fitness classes, book clubs, mom nights out and more.
thecitymoms.org/2014/08/press-release-thecitymoms-indys-child-magazine-team-together/

       19.     Plaintiff has found no indications whatsoever that on or before January 2, 2014,

Defendant was providing motivational and educational speakers in commerce as part of its

business. Nonetheless, on January 2, 2014 Melissa Kondritz and Jeanine Bobenmoyer, stated

under penalty of perjury in the ‘171 Application that the mark theCityMoms: “is now in use in

such commerce” in connection with all of the following services: “Educational and entertainment

services, namely, providing motivational and educational speakers; ….” Plaintiff is informed and

believes and thereon alleges that such statement was knowingly false, was made to the USPTO

for the purposes of procuring a registration, was intended to be relied upon by the USPTO, and

in fact was relied upon by the USPTO, so that applicant/Defendant could obtain a federal

registration to which it was not entitled.

       20.     United States Trademark Registration No. 4,588,132 (the “‘132 Registration”) is

invalid and unenforceable against Plaintiff because the application that led to that registration,

the ‘171 Application, included willfully false material statements that constituted fraud on the

USPTO, including but not limited to the January 2, 2014 statements by Melissa Kondritz and

Jeanine Bobenmoyer, under penalty of perjury, that the mark: “is now in use in such commerce”


                                                6
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 7 of 26 PageID #: 7




in connection with all of the following services: “Educational and entertainment services,

namely, providing motivational and educational speakers; Organizing, arranging, and conducting

playdates, mom-only evenings, open play times, shopping parties, fitness classes, volunteering

and cultural events.”

       21.     As part of the ‘171 Application, Melissa Kondritz and Jeanine Bobenmoyer, on

behalf of THE CITY MOMS, also submitted the following additional statement under penalty of

perjury: “to the best of his/her knowledge and belief no other person, firm, corporation, or

association has the right to use the mark in commerce, either in the identical form thereof or in

such near resemblance thereto as to be likely, when used on or in connection with the

goods/services of such other person, to cause confusion, or to cause mistake, or to deceive[.]”

       22.     Plaintiff is informed and believes and thereon alleges that on January 2, 2014

either Melissa Kondritz or Jeanine Bobenmoyer or both were aware of the existence of one or

more third-party businesses already using very similar names in the parenting space for very

similar services including parental support blogs, events, and get-togethers, including any or all

of “City Moms Blog”, “City Dads Group”, and “Big City Moms”.

       23.     The ‘132 Registration is thus invalid and unenforceable against Plaintiff because

the application that led to that registration, the ‘171 Application, included willfully false material

statements that Defendant intended to be relied upon by the USPTO, and in fact were relied upon

by the USPTO and thus constituted fraud on the USPTO. Plaintiff makes this allegation in the

alternative, because Plaintiff’s primary position is that there was and is no likelihood of

confusion between the parties’ marks.

       24.     On January 16, 2014 in the ‘171 Application, the USPTO issued a notice that it

had assigned the pseudo mark “THE CITY MOMS” to the application for purposes of analyzing


                                                  7
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 8 of 26 PageID #: 8




the mark “theCityMoms” for likelihood of confusion.

       25.     On May 28, 2019, an assignment dated June 29, 2016 was recorded with the

USPTO purporting to assign the ‘132 Registration and the trade name theCityMoms from The

City Moms LLC to the presently-named Defendant, TheCityMoms Greater Indianapolis LLC.

The same person, Jeanine Bobenmoyer, signed the assignment as “President” on behalf of both

companies.

       26.     On August 19, 2019, the USPTO issued a courtesy reminder informing the

Defendant, as the listed owner of the ‘132 Registration, that between then and August 19, 2020,

the Defendant could file a Combined Declaration of Use and Incontestability Under Sections 8

and 15, which would renew the registration and establish it as “incontestable” under the

trademark law (but only if the mark has been used in connection with all the listed services

continuously for the proceeding five years). But as of the date of the filing of this Complaint,

Defendant had still not filed these documents with the USPTO.

       27.     Plaintiff is informed and believes and thereon alleges that the mark in the ‘132

Registration has not been used continuously in connection with all the services listed in that

registration, continuously for the preceding five years.

       28.     Defendant is not eligible to file a Declaration of Incontestability under Section 15

of the Lanham Act, 15 U.S.C. § 1065 during the pendency of this action, and the ‘132

Registration is not entitled to the benefits of incontestability under that Section.

       29.     Plaintiff is informed and believes and thereon alleges that Plaintiff’s rights to

“CityMoms” in connection with Plaintiff’s business predate the date, if any, by which the name

“theCityMoms” became distinctive as a trademark in connection with Defendant’s business. For

purposes of this Complaint the terms “mark” and “trademark” are understood to include service


                                                  8
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 9 of 26 PageID #: 9




marks.

         30.   There are, and have been, since prior to Defendant’s first use of the term

theCityMoms, multiple third-party businesses already using very similar names in the parenting

space for very similar services including parental support blogs, events, and get-togethers,

including any or all of “City Moms Blog”, “City Dads Group”, and “Big City Moms”.

         31.   Plaintiff is informed and believes and based thereon alleges that Defendant has

coexisted with the third-party uses of “City Moms Blog”, “City Dads Group”, and “Big City

Moms” for years without actual confusion as to source of an appreciable number of relevant

consumers.

         32.   Plaintiff is informed and believes and based thereon alleges in the alternative that

there is not an actionable likelihood of confusion between Plaintiff’s use of the term CityMoms

and Defendant’s use of the term theCityMoms.

         33.   Plaintiff is informed and believes and based thereon alleges that Plaintiff’s use of

the term CityMoms neither infringes nor constitutes unfair competition with Defendant’s alleged

trademark rights in the term theCityMoms, including but not limited to the ‘132 Registration,

even if Defendant’s alleged trademark rights are valid and enforceable.

         34.   In the alternative, to the extent Defendant has an actionable claim of likelihood of

confusion by virtue of Plaintiff’s use of the term CityMoms and Defendant’s use of the term

theCityMoms, including but not limited to the ‘132 Registration, then, Plaintiff alleges in the

alternative that there is an actionable claim of infringement by Plaintiff between Plaintiff’s use of

the term CityMoms and Defendant’s use of the term theCityMoms in that Defendant is infringing

Plaintiff’s rights under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and the statutory

and common laws regarding trademarks and unfair competition of the several states including in


                                                 9
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 10 of 26 PageID #: 10




 at least the States of California and Indiana, because Plaintiff’s priority rights in the term

 CityMoms is senior to Defendant’s claimed right in the term theCityMoms.

        35.     Defendant has repeatedly alleged that Plaintiff’s use of the term CityMoms is

 likely to cause confusion with, and thus infringes, Defendant’s alleged trademark rights in the

 term theCityMoms, including but not limited to the ‘132 Registration, and Defendant has

 threatened to take legal action against Plaintiff and seek “significant damages” and has not

 withdrawn those threats.

        36.     Exhibit 1 is a true and correct copy of a “Demand to Cease and Desist Trademark

 Infringement” sent from counsel for Defendant to a representative of Plaintiff.

        37.     Defendant’s repeated allegations that Plaintiff is willfully infringing Defendant’s

 alleged trademark rights in the term theCityMoms and their demands that Plaintiff stop selling its

 CityMoms app created a reasonable apprehension of litigation, such that there exists an actual

 case or controversy.

        38.     Defendant’s demands and threats have placed a cloud over Plaintiff’s rights to

 continue marketing and selling its CityMoms app, and present a major impediment to Plaintiff’s

 ongoing efforts to sell its CityMoms app business to a specific third-party.

        39.     In view of the coexistence of several third-parties with very similar marks for

 parenting blog and get-together services that are largely identical to Defendant’s services, and in

 view of the quite different business-to-business technology app goods and services that Plaintiff

 provides under its mark, Plaintiff’s primary allegation is that there is not a likelihood of

 confusion between Plaintiff’s and Defendant’s uses. But to the extent Defendant is correct and

 there is a likelihood of confusion, Plaintiff has priority over Defendant, such that in the

 alternative Defendant is infringing Plaintiff’s rights. For that and other noted reasons,


                                                 10
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 11 of 26 PageID #: 11




 Defendant’s trademark registration is invalid.

        40.     In view of Defendant’s threats and allegations, Plaintiff rightfully needs, and

 respectfully requests, a judicial declaration that: (a) there is no likelihood of confusion and thus

 no infringement nor unfair competition under federal and state law between Plaintiff’s and

 Defendant’s respective uses of their respective marks; (b) United States Trademark Registration

 No. 4,588,132 is invalid or unenforceable or both and should be cancelled; and (c) in the

 alternative to (a) to the extent there is a likelihood of confusion between Plaintiff’s and

 Defendant’s respective uses of their respective marks, that Plaintiff has priority over Defendant,

 and Defendant’s use constitutes trademark infringement and unfair competition under federal

 and state law, and for damages and an injunction.

        41.     Additionally, Plaintiff is informed and believes and based thereon alleges that

 Defendant has intentionally timed its knowingly-false and unjustified allegations of infringement

 and threats of legal action against Plaintiff purposefully to interfere with Plaintiff’s ongoing

 attempt to sell its CityMoms app business to a specific third-party who has contracted to buy

 Plaintiff’s business.

        42.     Defendant is aware of Plaintiff’s ongoing attempt to sell its CityMoms app

 business to a third-party who has contracted to buy Plaintiff’s business. For example,

 Defendant’s cease and desist letter filed herewith as Exhibit 1 states:

        please be advised that your attempt to sell the Infringing Marks does not absolve
        your past infringement and my client is still entitled to bring a claim against you.
        In fact, your attempt to sell trademarks, that you know to be under threat of
        litigation, leaves you liable for additional claims. (emphasis added)

        43.     Plaintiff is informed and believes and thereon alleges that Defendant is using the

 vulnerability of Plaintiff’s outstanding contractual arrangement as leverage to attempt to force

 Defendant to comply with Defendant’s demands. For example, Defendant’s relentless

                                                  11
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 12 of 26 PageID #: 12




 infringement allegations are intentionally designed to induce the third-party to cancel or

 otherwise terminate its purchase of Plaintiff’s CityMoms app business and thereby disrupt the

 contractual relationship Plaintiff has with that third party.

        44.     Defendant’s infringement allegations have in fact disrupted the contractual

 relationship Plaintiff has with the third party to purchase Plaintiff’s CityMoms app business, in

 that the transaction so far cannot be finalized while Defendant’s allegations remain outstanding.

        45.     Plaintiff is being damaged by not being able to finalize the sale of Plaintiff’s

 CityMoms app business as a result of Defendant’s intentional interference with Plaintiff’s

 contractual relations with the third party.

                                   FIRST CLAIM FOR RELIEF

     (Declaratory Judgment of No Trademark Infringement and No Unfair Competition)

        46.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 45 of

 this Complaint as if fully set forth herein.

        47.     Defendant claims that Plaintiff’s use of the term CityMoms in connection with

 Plaintiff’s CityMoms app business constitutes federal and common law trademark infringement

 and unfair competition, and, under a threat of litigation, demands that Plaintiff cease using the

 term CityMoms in United States commerce.

        48.     An actual, present, and justiciable controversy exists between Plaintiff and

 Defendant concerning Plaintiff’s use of the term CityMoms in connection with Plaintiff’s

 CityMoms app business.

        49.     Defendant’s alleged mark theCityMoms is not distinctive when used in

 connection with Defendant’s business and services, and is either generic or merely descriptive

 without having acquired secondary meaning as a trademark, or in the alternative is exceptionally


                                                   12
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 13 of 26 PageID #: 13




 weak and entitled to no more than the narrowest of protection, especially in view of the

 coexistence of multiple prior third-party marks that are very similar for services essentially

 identical to Defendant’s.

        50.     Plaintiff’s and Defendant’s business models and respective goods and services are

 different, and are sold to different types of consumers for different purposes.

        51.     Plaintiff’s CityMoms app is labeled, advertised, marketed and sold in such a

 manner that there is no actionable likelihood of confusion between Defendant’s use of

 theCityMoms in connection with Defendant’s goods and services and Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services.

        52.     Plaintiff seeks a declaratory judgment from this Court that the Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services is not likely to cause confusion as to

 the source, sponsorship, or affiliation of Plaintiff's goods and services with those of Defendant.

        53.     Plaintiff seeks declaratory judgment from this Court that Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services does not constitute trademark

 infringement under the Lanham Act or under the law of the several states including California

 and Indiana.

        54.     Plaintiff seeks declaratory judgment from this Court that Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services does not constitute unfair

 competition under the Lanham Act or under the law of the several states including California and

 Indiana.

        55.     Plaintiff seeks declaratory judgment from this Court that Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services does not constitute deceptive trade

 practices under the Lanham Act or under the law of the several states including California and


                                                  13
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 14 of 26 PageID #: 14




 Indiana.

        56.     Plaintiff seeks declaratory judgment that Defendant has suffered no, and will not

 suffer any, damages or loss of goodwill as a result of Plaintiff’s use of CityMoms in connection

 with Plaintiff’s goods and services.

        57.     Plaintiff seeks declaratory judgment that Defendant is not entitled to any

 injunctive relief or damages under the Lanham Act or the laws of the several states, including

 California and Indiana.

                                 SECOND CLAIM FOR RELIEF

    (Declaratory Judgment of Invalidity and Unenforceability, and Cancellation of United
                      States Trademark Registration No. 4,588,132)

        58.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 57 of

 this Complaint as if fully set forth herein.

        59.     As of January 2, 2014, Defendant’s alleged mark theCityMoms was not

 distinctive when used in connection with Defendant’s business, and was either generic or merely

 descriptive without having acquired secondary meaning as a trademark. Accordingly, application

 serial number 86156171 (which led to the ‘132 Registration) was not eligible for registration

 based upon Section 2(e) of the Lanham Act, 15 U.S.C. § 1052, on the basis that the mark was not

 distinctive when used in connection with Defendant’s business.

        60.     The ‘132 Registration is invalid and unenforceable against Plaintiff because the

 application that led to that registration, serial number 86156171, included willfully false material

 statements that constituted fraud on the USPTO. Plaintiff is informed and thereon believes that

 those statements by the applicant/Defendant were knowingly false, were made to the USPTO to

 procure a registration, were intended to be relied upon by the USPTO, and in fact, were relied

 upon by the USPTO in issuing the registration.

                                                  14
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 15 of 26 PageID #: 15




        61.     Even if the ‘132 Registration is not invalid and unenforceable against Plaintiff due

 to fraud on the USPTO, Plaintiff’s uses of CityMoms in connection with its app business in 2013

 predate the ‘132 Registration’s earliest possible effective priority date of January 2, 2014. Thus,

 in the alternative, to the extent there is an actionable likelihood of confusion between Plaintiff’s

 uses of “CityMoms” in connection with Plaintiff’s business and Defendant’s uses of

 “theCityMoms” in connection with Defendant’s business, Plaintiff’s earlier uses render the ‘132

 Registration invalid and unenforceable under Trademark Act § 2(d), 15 U.S.C. § 1052(d).

        62.     In the alternative, even if the ‘132 Registration is neither invalid nor

 unenforceable, and even if Defendant’s first use predates Plaintiff’s first use, Defendant cannot

 stop Plaintiff from its present use pursuant to Trademark Act § 33(b)(5), 15 U.S.C. § 1115(b)(5),

 because Plaintiff’s uses of CityMoms in connection with its app were adopted without

 knowledge of any such prior use by Defendant and have been continuously used by Plaintiff

 from a date prior to January 2, 2014.

        63.     Even if the ‘132 Registration is not invalid and unenforceable against Plaintiff due

 to fraud on the USPTO, that registration is invalid under Trademark Act § 2(e), 15 U.S.C. §

 1052(e), because as of January 2, 2014 and for at least some period thereafter, the name

 “theCityMoms” was not distinctive as a trademark, but rather was merely descriptive or generic

 when used in connection with Defendant’s business.

        64.     In the alternative, even if the ‘132 Registration is not invalid and unenforceable

 against Plaintiff due to fraud on the USPTO, the ‘132 Registration is invalid under Trademark

 Act § 2(e), 15 U.S.C. § 1052(e) and Defendant has no common law rights in the name

 “theCityMoms” to assert against Plaintiff, because as of January 2, 2014 and continuing until the

 present, the name “theCityMoms” was and is not distinctive as a trademark, but rather was and is


                                                 15
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 16 of 26 PageID #: 16




 merely descriptive or generic when used in connection with Defendant’s business.

        65.     Plaintiff seeks a declaratory judgment from this Court that United States

 Trademark Registration No. 4,588,132 was void ab initio.

        66.     Plaintiff seeks a declaratory judgment from this Court that United States

 Trademark Registration No. 4,588,132 is invalid.

        67.     Plaintiff seeks a declaratory judgment from this Court that United States

 Trademark Registration No. 4,588,132 is unenforceable.

        68.     Plaintiff seeks a judgment from this Court cancelling United States Trademark

 Registration No. 4,588,132, or ordering the USPTO to do so.

        69.     Plaintiff seeks declaratory judgment from this Court that Plaintiff’s use of

 CityMoms in connection with Plaintiff’s goods and services has not and will not infringe United

 States Trademark Registration No. 4,588,132.

        70.     Plaintiff seeks declaratory judgment that Defendant is not entitled to any

 injunctive relief or damages for any alleged infringement of United States Trademark

 Registration No. 4,588,132.

                                  THIRD CLAIM FOR RELIEF

         (In the Alternative to the First Claim for Relief, Federal Unfair Competition)

        71.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 45 and

 59 to 70 of this Complaint as if fully set forth herein.

        72.     In the alternative, to the extent Defendant is correct and there is a likelihood of

 confusion between Plaintiff’s use of the term CityMoms and Defendant’s use of the term

 theCityMoms, including but not limited to the ‘132 Registration, then, Plaintiff alleges that

 Defendant’s use of the term theCityMoms infringes Plaintiff’s rights under Section 43(a) of the


                                                   16
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 17 of 26 PageID #: 17




 Lanham Act, 15 U.S.C. § 1125(a) and the statutory and common laws regarding trademarks and

 unfair competition of the several states, including the States of California and Indiana, because

 Plaintiff’s has priority of rights in the term CityMoms.

        73.     Defendant's unauthorized use in commerce of theCityMoms (the “Infringing

 Mark”) as alleged herein is likely to deceive consumers as to the origin, source, sponsorship, or

 affiliation of Defendant's services, and is likely to cause consumers to believe, contrary to fact,

 that Defendant's services are sold, authorized, endorsed, or sponsored by Plaintiff, or that

 Defendant is in some way affiliated with or sponsored by Plaintiff.

        74.     Defendant's unauthorized use in commerce of the Infringing Mark as alleged

 herein constitutes use of a false designation of origin and misleading description and

 representation of fact.

        75.     Plaintiff is informed and believes and therefor alleges that Defendant's conduct as

 alleged herein is willful and is intended to and is likely to cause confusion, mistake, or deception

 as to the affiliation, connection, or association of Defendant with Plaintiff.

        76.     Defendant's conduct as alleged herein constitutes unfair competition in violation

 of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        77.     Defendant's conduct as alleged herein is causing immediate and irreparable harm

 and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage

 Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no adequate remedy at

 law.

        78.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

 damages, Defendant's profits, enhanced damages and profits, reasonable attorneys' fees, and

 costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,


                                                  17
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 18 of 26 PageID #: 18




 together with prejudgment and post-judgment interest.

         79.    Plaintiff is informed and believes and thereon alleges that to the extent Defendant

 is correct and there is a likelihood of confusion, Defendant’s unfair competition has been and is

 willful and deliberate, rendering this case appropriate for treble damages, as well as making this

 an exceptional case, under 15 U.S.C. § 1117(a).

                                 FOURTH CLAIM FOR RELIEF

 (In the Alternative to the First Claim for Relief, Unfair Competition in Violation of Section
                   17200 of the California Business and Professions Code)

         80.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 45 and

 59 to 79 of this Complaint as if fully set forth herein.

         81.    Defendant’s unauthorized use of a mark that, according to Defendant, is likely to

 cause consumer confusion with respect to Plaintiff’s earlier-existing mark on Defendant’s

 website and elsewhere was unlawful and unfair to Plaintiff.

         82.    Defendant’s unauthorized actions constitute unfair, deceptive, untrue and/or

 misleading advertising, in violation of Section 17500 of the California Business and Professions

 Code.

         83.    Defendant’s unauthorized actions constitute unfair competition in violation of

 Section 17200 of the California Business and Professions Code.

         84.    As a direct and proximate result of Defendant’s wrongful acts alleged above,

 Plaintiff has been damaged.

         85.    As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has

 suffered, and continues to suffer, irreparable harm and injury. Plaintiff has no adequate remedy

 at law. Based on the insidious nature of Defendant’s unfair competition, Defendant’s unfair acts

 are likely to continue after service of this Complaint. Thus, an injunction against further unfair

                                                   18
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 19 of 26 PageID #: 19




 competition is appropriate.

                                   FIFTH CLAIM FOR RELIEF

     (In the Alternative to the First Claim for Relief, Common Law Unfair Competition)

         86.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 45 and

 59 to 85 of this Complaint as if fully set forth herein.

         87.     Defendant's conduct as alleged herein constitutes common law unfair competition

 in violation of the laws of the several states, including California and Indiana.

         88.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

 damages, Defendant's profits, enhanced damages and profits, reasonable attorneys' fees, and

 costs of the action together with prejudgment and post-judgment interest.

         89.     Plaintiff is informed and believes and thereon alleges that to the extent Defendant

 is correct and there is a likelihood of confusion, Defendant’s unfair competition has been and is

 malicious, willful, wanton, oppressive and outrageous.

         90.     Punitive damages to punish and deter Defendant are appropriate pursuant to, inter

 alia, Cal. Civ. Code § 3294(a), in addition to Plaintiff’s damages and Defendant’s profits, all

 trebled, plus Plaintiff’s attorney fees.

                                   SIXTH CLAIM FOR RELIEF

                      (Intentional Interference with Contractual Relations)

         91.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 to 90 of

 this Complaint as if fully set forth herein.

         92.     Plaintiff is informed and believes and based thereon alleges that Defendant has

 intentionally timed its knowingly-false and unjustified allegations of infringement and threats of

 legal action against Plaintiff purposefully to interfere with Plaintiff’s ongoing attempt to sell its


                                                   19
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 20 of 26 PageID #: 20




 CityMoms app business to a specific third-party who has contracted to buy Plaintiff’s business.

         93.     Defendant is aware of Plaintiff’s ongoing attempt to sell its CityMoms app

 business to a third-party who has contracted to buy Plaintiff’s business. For example,

 Defendant’s cease and desist letter filed herewith as Exhibit 1 states:

         please be advised that your attempt to sell the Infringing Marks does not absolve
         your past infringement and my client is still entitled to bring a claim against you.
         In fact, your attempt to sell trademarks, that you know to be under threat of
         litigation, leaves you liable for additional claims. (emphasis added)

         94.     Plaintiff is informed and believes, and thereon alleges that Defendant is using the

 vulnerability of Plaintiff’s outstanding contractual arrangement as leverage to attempt to force

 Defendant to comply with Defendant’s demands. For example, Defendant’s relentless

 infringement allegations are intentionally designed to induce the third-party to not go through

 with its purchase of Plaintiff’s CityMoms app business and thereby disrupt the contractual

 relationship Plaintiff has with that third party.

         95.     Defendant’s infringement allegations have in fact disrupted the contractual

 relationship Plaintiff has with the third party to purchase Plaintiff’s CityMoms app business, in

 that the transaction so far cannot be finalized while Defendant’s allegations remain outstanding.

         96.     Plaintiff is being damaged by not being able to finalize the sale of Plaintiff’s

 CityMoms app business as a result of Defendant’s intentional interference with Plaintiff’s

 contractual relations with the third party.

         97.     Defendant's conduct as alleged herein constitutes Intentional Interference with

 Contractual Relations under the laws of California.

         98.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

 damages, Defendant's profits, enhanced damages and profits, reasonable attorneys' fees, and

 costs of the action together with prejudgment and post-judgment interest.

                                                     20
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 21 of 26 PageID #: 21




         99.     Plaintiff is informed and believes, and thereon alleges that Defendant’s intentional

 interference with Plaintiff’s contractual relations has been and is malicious, willful, wanton,

 oppressive and outrageous.

         100.    Punitive damages to punish and deter Defendant are appropriate pursuant to, inter

 alia, Cal. Civ. Code § 3294(a), in addition to Plaintiff’s damages and Defendant’s profits, plus

 Plaintiff’s attorney fees.

         WHEREFORE, Plaintiff requests judgment against Defendant as follows:

 With respect to the FIRST CAUSE OF ACTION, an order declaring that:

     A. Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services is not likely

         to cause confusion as to the source, sponsorship, or affiliation of Plaintiff's goods and

         services with those of Defendant;

     B. Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services does not

         constitute trademark infringement under the Lanham Act or under the laws of the several

         states including California and Indiana;

     C. Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services does not

         constitute unfair competition under the Lanham Act or under the laws of the several

         states including California and Indiana;

     D. Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services does not

         constitute deceptive trade practices under the Lanham Act or under the laws of the

         several states including California and Indiana;

     E. Defendant has suffered no, and will not suffer any, damages or loss of goodwill as a

         result of Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services;

     F. Defendant is not entitled to any injunctive relief or damages under the Lanham Act or the


                                                    21
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 22 of 26 PageID #: 22




         laws of the several states, including California and Indiana;

     G. Plaintiff is entitled to use CityMoms in connection with Plaintiff’s goods and services;

     H. Plaintiff is awarded its costs, expenses and attorneys' fees in this action; and

     I. awarding such other further relief to which Plaintiffs may be entitled as a matter of law or

         equity, as the Court deems just and proper;

 With respect to the SECOND CAUSE OF ACTION, an order declaring that:

     J. United States Trademark Registration No. 4,588,132 was void ab initio;

     K. United States Trademark Registration No. 4,588,132 is invalid;

     L. United States Trademark Registration No. 4,588,132 is unenforceable;

     M. United States Trademark Registration No. 4,588,132 is cancelled, or instructing the

         USPTO to cancel the registration;

     N. Plaintiff’s use of CityMoms in connection with Plaintiff’s goods and services has not and

         will not infringe United States Trademark Registration No. 4,588,132;

     O. Defendant is not entitled to any injunctive relief or damages for any alleged infringement

         of United States Trademark Registration No. 4,588,132;

     P. Plaintiff is awarded its costs, expenses and attorneys' fees in this action; and

     Q. awarding such other further relief to which Plaintiffs may be entitled as a matter of law or

         equity, as the Court deems just and proper.

 With respect to the THIRD CAUSE OF ACTION, in the alternative to the relief sought with

 respect to the first cause of action:

     R. Entry of judgment that Defendant has competed unfairly with Plaintiff in violation of

         Plaintiff’s rights under 15 U.S.C. § 1125(a) and the common law;

     S. Entry of an order directing Defendant to provide to Plaintiff for destruction any and all


                                                  22
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 23 of 26 PageID #: 23




         unlawful products or materials, and to compensate Plaintiff for any and all advertising or

         other expenses necessary to dispel public confusion caused by Defendant’s unlawful acts;

     T. Entry of judgment against Defendant for monetary damages in an amount to be proven at

         trial, including but not limited to, Defendant’s profits, and all amounts necessary to

         compensate Plaintiff for Defendant’s wrongful use of the Plaintiff’s mark, including

         reasonable attorneys’ fees and costs;

     U. Entry of judgment against Defendant for legal fees upon a finding that this case is

         exceptional under 15 U.S.C. § 1117, and for increased damages upon a finding of

         willfulness in Defendant’s unlawful acts alleged herein with respect to the Plaintiff’s

         mark, said award to equal at least treble Plaintiff’s actual damages under 15 U.S.C. §

         1117; and

     V. Such other relief as this Court deems just and proper.

 With respect to the FOURTH CAUSE OF ACTION, in the alternative to the relief sought with

 respect to the first cause of action:

     W. Entry of an injunction ordering that Defendant, its officers, agents and servants, and all

         persons acting in concert with them be permanently enjoined from unfairly competing

         with Plaintiff by creating a likelihood of confusion between Defendant and Plaintiff, or

         otherwise infringing in any manner, or passing-off as its own, Plaintiff’s mark or any

         colorable imitation thereof;

     X. Entry of an injunction ordering that Defendant, its officers, agents and servants, and all

         persons acting in concert with them be restrained from committing any act calculated or

         intended to or otherwise causing purchasers to believe falsely that Defendant can or will

         supply any of Plaintiff’s services or any colorable imitation thereof;


                                                  23
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 24 of 26 PageID #: 24




     Y. For restitution in an amount to be proven at the time of trial; and

     Z. For such other and further relief as the Court deems just and proper.

 With respect to the FIFTH CAUSE OF ACTION, in the alternative to the relief sought with

 respect to the first cause of action:

     AA.         Entry of an injunction ordering that Defendant, its officers, agents and servants,

         and all persons acting in concert with them be permanently enjoined from unfairly

         competing with Plaintiff by creating a likelihood of confusion between Defendant and

         Plaintiff, or otherwise infringing in any manner, or passing-off as its own, Plaintiff’s

         mark or any colorable imitation thereof;

     BB.         Entry of an injunction ordering that Defendant, its officers, agents and servants,

         and all persons acting in concert with them be restrained from committing any act

         calculated or intended to or otherwise causing purchasers to believe falsely that

         Defendant can or will supply any of Plaintiff’s services or any colorable imitation

         thereof;

     CC.         Entry of an injunction ordering that Defendant, its officers, agents and servants,

         and all persons acting in concert with them be restrained from further diluting and

         infringing the rights of Plaintiff in its mark or otherwise damaging Plaintiff’s goodwill

         and business reputation, or otherwise competing unfairly with Plaintiff in any manner;

     DD.         For an award of Plaintiff’s damages and Defendant’s profits, in amounts to be

         proven at trial, for Defendant’s unfair competition, and that those amounts be enhanced

         to the fullest extent allowed under the law;

     EE.For an award of punitive and exemplary damages for the sake of example and by way of

         punishing Defendant pursuant to, inter alia, Cal. Civ. Code § 3294(a);


                                                  24
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 25 of 26 PageID #: 25




    FF. For pre-judgment and post-judgment interest and costs of this action to Plaintiff and

       against Defendant;

    GG.        For costs of suit incurred herein; and

    HH.        For such other and further relief as the Court deems just and proper.

 With respect to the SIXTH CAUSE OF ACTION:

    II. Entry of an injunction ordering that Defendant, its officers, agents and servants, and all

       persons acting in concert with them be permanently enjoined from interfering with

       Plaintiff’s contractual relations by disparaging or creating a cloud over Plaintiff’s

       CityMoms app business;

    JJ. Entry of an injunction ordering that Defendant, its officers, agents and servants, and all

       persons acting in concert with them be restrained from committing any act calculated or

       intended to or otherwise causing a third party to not purchase Plaintiff’s CityMoms app

       business;

    KK.        Entry of an injunction ordering that Defendant, its officers, agents and servants,

       and all persons acting in concert with them be restrained from damaging Plaintiff’s

       goodwill and business reputation;

    LL.For an award of Plaintiff’s damages and Defendant’s profits, in amounts to be proven at

       trial, for Defendant’s interference with Plaintiff’s contractual relations, and that those

       amounts be enhanced to the fullest extent allowed under the law;

    MM.        For an award of punitive and exemplary damages for the sake of example and by

       way of punishing Defendant pursuant to, inter alia, Cal. Civ. Code § 3294(a);

    NN.        For pre-judgment and post-judgment interest and costs of this action to Plaintiff

       and against Defendant;


                                                25
Case 1:19-cv-04377-JMS-TAB Document 1 Filed 10/28/19 Page 26 of 26 PageID #: 26




    OO.        For costs of suit incurred herein; and

    PP. For such other and further relief as the Court deems just and proper.


 Dated: 10/28/2019                             Respectfully submitted,
          Columbus, Indiana                    /s/John Roberts__________________________
                                               John Roberts
                                               Roberts IP Law
                                               3129 25th St. #295
                                               Columbus, IN 47203-2436
                                               317-663-3138
                                               john@robertsiplaw.com

                                               Neil D. Greenstein
                                               TechMark®
                                               1968 S. Coast Hwy, #1636
                                               Laguna Beach, CA 92651
                                               347-514-7717
                                               ndg@techmark.com
                                               (admission pending)

                                               Mark B. Fredkin
                                               Morgan Franich Fredkin Siamas & Kays LLP
                                               333 W. San Carlos Street Suite 1050, San Jose,
                                               CA 95110
                                               408-288-8288
                                               mfredkin@mffmlaw.com
                                               (admission pending)

                                               Attorneys for Plaintiff




                                                26
